Citation Nr: 0115154	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
seizure disorder and, if so, whether all the evidence both 
old and new warrants the grant of service connection.

2.  Entitlement to an increased rating for residuals of 
trauma to the left great and second toes, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1962 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Cheyenne, Wyoming.

The issue concerning entitlement to an increased rating for 
residuals of trauma to the left great and second toes will be 
addressed in the REMAND section of this decision.  


FINDINGS OF FACT

1.  The Board last denied service connection for a seizure 
disorder by decision dated in April 1997.  The veteran did 
not initiate an appeal, and the decision became final.

2.  The evidence added to the record subsequent to the April 
1997 decision of the Board, and pertaining to his seizure 
disorder claim, consists of VA and private medical records, 
and the veteran's own statements on appeal.

3.  Evidence submitted since the April 1997 Board decision, 
when viewed in the context of the entire record, is new and 
material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for a seizure disorder.  


CONCLUSIONS OF LAW

1.  The April 1997 Board decision denying service connection 
for seizure disorder is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 3.104 (2000). 

2.  Additional evidence received since the Board denied 
entitlement to service connection for seizure disorder in 
April 1997 is new and material, and accordingly, the claim is 
reopened.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107), 38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed Board decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a) (2000).  If new 
and material evidence is presented or secured with respect to 
the claim, the Secretary shall reopen the claim and review 
the former disposition.  See 38 U.S.C.A. §§ 5108, 7104 (West 
1991).  The Federal Circuit has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim, it must so find.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the legal hurdle adopted in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and related cases, see e.g. Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 273 
(1996), that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the Federal Circuit held in Hodge that the legal standard 
that remains valid was that contemplated under 38 C.F.R. § 
3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein, because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has provided instruction 
in determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim.  
In Evans, supra, the Court explained that in order to reopen 
a previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.

The RO determined that service connection was not established 
for seizure disorder in a November 1994 rating decision.  The 
rating decision indicated that the veteran had complained of 
losing consciousness during his period of service as a result 
of incurring an injury to his foot.  It was also noted that 
review of the veteran's service medical records did not show 
a diagnosis for either a seizure disorder or epilepsy.  The 
rating decision also indicated that service connection was 
not warranted for a seizure disorder because the evidence did 
not show that such a disorder was incurred in or aggravated 
by service, or was present to a compensable degree within one 
year of the veteran's separation from service.  The veteran 
was notified of this decision in November 1994, and 
subsequently perfected a timely appeal.  

The Board, by means of a decision dated in April 1997, found 
that the medical evidence of record did not indicate that the 
veteran was diagnosed with a seizure disorder in service, 
within one year following his service separation, or for many 
years thereafter.  The Board also determined that competent 
medical evidence had not been submitted to establish a link 
between an in-service loss of consciousness and a diagnosis 
of a seizure disorder that was rendered several years after 
the veteran separated from the service.  Additionally, the 
Board further found that the evidentiary record did not show 
that any physician had linked the veteran's loss of 
consciousness in February 1966 to any later diagnosed seizure 
disorder.  

The RO, as shown as part of a rating decision dated in August 
2000, and following the veteran's request to have his claim 
for a seizure disorder reopened in February 2000, found that 
new and material evidence to reopen a claim for a seizure 
disorder had not been submitted.  The veteran was notified of 
this decision in August 2000, and subsequently perfected a 
timely appeal.  

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the April 1997 Board 
decision.

The evidence of record at the time that the Board considered 
this issue in April 1997, shown to consist of the veteran's 
service medical records, VA and private medical records, and 
transcripts from personal hearings, will be briefly 
summarized.

The veteran's service medical records includes a Report of 
Medical Examination dated in September 1962, at the time of 
the veteran's service enlistment.  Neurologic clinical 
evaluation was described as normal.  A Report of Medical 
History, completed by the veteran in the course of his 
enlistment examination, shows that he denied ever having 
dizziness or fainting spell, or epilepsy or fits.  A February 
1966 health record notes that the veteran passed out while 
being examined following his dropping of a 1,500 pound box 
onto his toes.  In addition, a Report of Medical Examination 
dated in February 1966, at the time of the veteran's service 
separation, shows that neurologic clinical evaluation was 
described as normal.

A private medical record from Shasta General Hospital dated 
in August 1984 indicates that the veteran complained of 
losing consciousness in July, which was followed by him 
having a series of tonic/clonic convulsions.  Probable 
seizure disorder was diagnosed.  

A private electroencephalographic report dated two days later 
in August 1984 shows that the veteran reported having had 
seizures all of his life.  Normal findings were reported.  

A private medical examination report dated in July 1987 shows 
that the veteran was treated for back and neck pain.  He 
reported being involved in a work-related accident, where he 
reportedly fell from 6 feet from a ladder, in November "or 
thereabouts."  He was also seen for follow-up care in August 
1987.  Neither medical record showed findings relating to 
seizures.  

A July 1994 VA epilepsy and narcolepsy examination report 
contains a diagnosis of epilepsy.  As part of the medical 
history, it was reported that the veteran had a seizure prior 
to his service discharge.  The veteran reported having grand 
mal seizure activity approximately three times per year.  

The veteran testified in July 1995 at a hearing at the RO in 
Lincoln, Nebraska that he had a seizure about two weeks 
before his service separation when he hit his head on the 
side of a boxcar.  He added that he had grand mal seizures in 
the first couple of years following his service separation.  

A VA CT [computed tomography] examination report, dated in 
July 1995, shows a diagnosis of prominence of lateral 
ventricles, otherwise normal examination.  A July 1995 VA 
epilepsy and narcolepsy examination report, dated later in 
July 1995, contains a diagnosis of history of grand mal and 
petit mal seizures. 

A lay statement submitted from the veteran's ex-wife, and 
dated in December 1995, shows that she recalled his having 
experienced epileptic seizures in 1966, as well as during the 
time they were married.  

A May 1996 VA outpatient treatment progress note is shown to 
include a diagnosis of seizure disorder.  An August 1996 VA 
Medical Certificate is also shown to contain a diagnosis of 
seizure disorder.

A December 1996 VA orthopedic examination report includes a 
diagnosis of history of seizure disorder, etiology unknown.

A private medical examination report dated in December 1996, 
from the Platte Valley Medical Group, indicates, in pertinent 
part, that the veteran claimed to have a seizure disorder due 
to his experiencing a loss of consciousness following his 
involvement in an inservice fall near the time of his 
separation.  The examiner diagnosed episodes of loss of 
consciousness associated with pain which may be vasovagal 
syncopal episodes.  The examiner added that it was possible 
that the veteran has epileptiform activity with these spells.  
The examiner further noted that it was really unclear what 
type of seizure disorder the veteran had, and, in addition, 
whether he really had a seizure disorder.

Evidence submitted since the Board's April 1997 decision 
includes, in pertinent part, a statement from a private 
physician, R. J. Sheppard, M.D., dated in September 1997, as 
well as a note from a private registered nurse, also dated in 
September 1997.  Dr. Sheppard indicated that the veteran had 
an historical diagnosis of complex seizure disorder, which 
started about February 1966 while in the military, when his 
head slammed against the side of a box car.  The veteran's 
seizure activity was noted to be currently well controlled on 
Klonopin.  Dr. Sheppard added that certainly the veteran's 
normal EEG and brain CT examinations done the past year and 
read as normal does not rule out the diagnosis of seizure 
disorder.  The statement supplied by the registered nurse 
added that Klonopin may be used to treat seizure disorder.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for seizure disorder.  "New" evidence has been submitted, 
specifically, the above discussed September 1997 letter 
provided by a private physician which essentially provides a 
nexus between the veteran's claimed seizure disorder and his 
period of service. Accordingly, the Board finds that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for a seizure 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for a seizure 
disorder.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a seizure disorder is 
reopened, and to this extent the appeal is granted.  


REMAND

Having reopened the claim for service connection for a 
seizure disorder, de novo review of all the evidence is 
indicated.  The Board has a duty to assist the veteran in the 
development of facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.159 (2000).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Review of a letter dated in January 1995, and submitted by a 
private treating physician of the veteran, Dr. Sheppard, 
shows that the physician had sought to review the veteran's 
service medical records in an attempt to, in essence, 
ascertain the etiology of the veteran's seizure activity.  He 
noted that while the veteran's service medical records showed 
that he was admitted to the hospital from February 10, 1966, 
through February 14, 1966, following his accident at which 
time he dropped a heavy box on his left foot, review of the 
records did not contain an "admitting history and physical 
or progress notes from 2-11 through 2-13 as well as a 
discharge summary."  The physician added that "EEG's, 
scans, etc.," were not of record which would be of 
assistance in delineating the veteran's seizure problems.  
The Board notes that while review of the service medical 
records includes treatment records dated on February 10, 11, 
and 14, 1966, relating to the veteran's left foot injury, no 
records relating to treatment regarding the veteran's loss of 
consciousness on February 13, 1966, are shown to be 
associated with the service medical records.  Review of any 
additional service medical records associated with this 
period of hospitalization in February 1966, such as a 
discharge summary, could prove useful in the adjudication of 
this issue.

In this instance, it is clear that the veteran currently 
suffers from a history of seizures and epilepsy.  This fact, 
coupled with the fact that a private medical physician has 
recently opined that the veteran's claimed seizure disorder 
is, in essence, related to head trauma incurred during the 
veteran's period of service in February 1966, necessitates, 
in the opinion of the Board, that a professional medical 
opinion be sought as to the etiology of the veteran's current 
seizure-related problems.  

Regarding the veteran's claim on appeal concerning 
entitlement to an increased rating for residuals of trauma to 
the left great and second toes, upon review of the 
evidentiary record, the Board observes that the veteran was 
afforded a VA compensation and pension examination in 
February 2000.  Diagnoses of history of onychocryptosis, 
history of onychomycosis, and matricectomy bilaterally of the 
great toes were provided.  Photographs are shown to have been 
taken in conjunction with the examination.

The RO has assigned a 10 percent rating for both of the 
veteran's service-connected disability of the left toes under 
Diagnostic Codes 7899 and 7804 of VA's Schedule for Rating 
Disabilities.  See RO rating decision of June 2000.

Review of the record also reflects that the veteran was 
recently afforded VA outpatient podiatry treatment in June 
2000 at a medical facility located in Sheridan, Wyoming.  In 
the course of the examination the veteran complained of 
painful toes, causing him to be unable to wear many shoes.  
He added that the pain was so bad he was at times unable to 
sleep.  On examination, it was reported by the examiner that 
the 2nd digit of the left foot had some thickening and 
discoloration distally with both edges being incurvated with 
minimal discomfort with palpation.  It was also noted that 
both borders of the bilateral hallux had been surgically 
removed, and that there was pain with palpation of both 
borders of the bilateral hallux nail beds.  The worst pain 
was noted by the examiner to be on the lateral aspect of the 
left hallux nail.  The diagnosis was bilateral hallux pain 
secondary to trauma and status post matricectomy.  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000), provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca, Schafrath, supra; 38 C.F.R. 
§§ 4.40, 4.45 (2000).  The Board notes that neither the 
February 2000 VA examination nor the June 2000 podiatry 
outpatient treatment note shows that above-mentioned 
"effects" were considered.  
As such, the Board is of the opinion that a contemporaneous 
and thorough examination should be conducted.

In view of the foregoing, further appellate consideration 
will be deferred and the issue is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, to 
include Dr. Sheppard, who treated him for 
seizure-related problems since his 
service separation.  After securing the 
necessary release(s), the RO should 
obtain these records.  All pieces of 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  The veteran should 
specifically be informed that clinical 
records concerning treatment received 
from Dr. Sheppard may prove probative as 
to his current appeal.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
attorney should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2000).

2.  The RO should take the appropriate 
action to obtain all VA treatment records 
from the VA medical facility located in 
Sheridan, Wyoming dated from June 2000 to 
the present regarding treatment received 
by the veteran for his service-connected 
left great and second toes disability.  
In the event that these records can not 
be so obtained, the RO must provide an 
explanation to the veteran as to the 
reasons why the requested records were 
not associated with the record.  All 
records obtained should be added to the 
claims folder.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request that it provide copies of all 
treatment records, to include admitting 
history, progress notes, and discharge 
summary, associated with the veteran's 
February 1966 hospitalization at the 
608th Tactical Hospital.

4.  Thereafter, the claims folder, and 
especially copies of all medical records 
concerning seizure-related treatment 
and/or testing, if supplied, should be 
referred to a VA neurologist.  The 
veteran should be scheduled for a 
comprehensive VA neurologic examination 
to determine the nature and extent of any 
seizure and/or epileptic pathology.  All 
indicated tests should be conducted.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
If a diagnosis of a seizure disorder, to 
include epilepsy, is made, it is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that the disorder is 
related to service, to include the 
February 1966 loss of consciousness.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder, including the service medical 
records.  The report of the examination 
should include the complete rationale for 
all opinions expressed.

5.  A VA orthopedic examination should be 
conducted in order to determine the 
nature and severity of the veteran's 
service-connected left great and second 
toes disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand prior to 
conducting the examination; the claims 
folder should be reviewed by the examiner 
prior to the examination.  The examiner 
should include range of motion findings 
of all involved joints and set forth what 
is considered to be normal range of 
motion.  The examiner is requested to 
describe all abnormal findings regarding 
the left foot (and toes), to include any 
involvement of any associated joint 
structures, muscles and nerves.  Any 
associated functional loss, including the 
inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance, should be noted.  The examiner 
should also evaluate any functional loss 
due to pain or weakness, and to document 
all objective evidence of those symptoms, 
such as visible manifestation of pain on 
movement of any affected joint.  The 
examiner should also provide an opinion 
as to the degree of any functional loss 
that is likely to result from a flare-up 
of symptoms or on extended use and 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  In addition, the examiner 
should be requested to opine as to 
whether the veteran's disability of the 
left toes is representative of, if any, a 
moderate, moderately severe, or severe, 
foot injury.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

6.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

7.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA neurologist 
and orthopedist.  If the examination 
report does not include fully detailed 
descriptions of etiology, the report must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

8.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for 
seizure disorder.  See Hodge, supra.

In addition, the RO should readjudicate 
the veteran's claim for an increased 
rating for his service-connected left 
great and second toes disability, to 
include consideration of 38 C.F.R. §§ 
4.40 and 4.45 (2000).  See also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284; 38 C.F.R. 
§ 4.118, Diagnostic Code 7804; and 
DeLuca, supra.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

